 



EXHIBIT 10.3
LADENBURG THALMANN FINANCIAL SERVICES INC.
590 Madison Avenue, 34th Floor
New York, NY 10022
As of September 26, 2005
Mr. Steven M. Cohen
19 Linden Lane
Old Westbury, NY 11568
Dear Mr. Cohen:
     We are pleased to inform you that Ladenburg Thalmann Financial Services
Inc. (the “Company”) has granted you the right to purchase, and you have agreed
to purchase (“Incentive Stock Purchase Obligation”), 1,000,000 shares of the
Company’s common stock, par value $.0001 per share (the “Common Stock”), at a
purchase price of $0.53 per share (the shares of Common Stock to be purchased
are referred to hereinafter as the “Shares”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the
employment agreement, dated as of August 23, 2005, between you and the Company
(“Employment Agreement”).
     1. Subject to the terms hereof, you shall purchase the Shares from time to
time on or prior to September 25, 2015 (after which the Incentive Stock Purchase
Obligation will, to the extent not previously consummated, expire).
     2. All Shares must be purchased for cash. While you are an employee of the
Company, the Incentive Stock Purchase Obligation shall be consummated and you
shall purchase Shares only through the use of fifty (50%) of your gross
compensation (withheld from Employee’s net payroll after withholding and applied
quarterly to the purchase price for the shares, all in accordance with the Stock
Purchase Agreement), payable to you pursuant to the provisions of
Paragraph 6(b)(ii) of your Employment Agreement from and after the Commencement
Date. The Company shall withhold such payments from your net payroll after
withholding and apply them quarterly to the purchase price for the Shares.
Certificates evidencing the Shares shall be issued promptly thereafter. You
acknowledge and understand that the Incentive Stock Purchase Obligation is not
an option and that you are contractually committed to purchase Shares using your
compensation in accordance with the terms hereof.
     3. In the event that your employment is terminated by reason of your death
or Disability, the Incentive Stock Purchase Obligation shall remain effective
for a period of one year following termination of employment, but not later than
September 25, 2015. In the event your employment is terminated for any reason
other than death or Disability, the Incentive Stock Purchase Obligation shall
thereupon terminate; provided, however, that if your employment is terminated by
the Company without Cause or by you for Good Reason, then the Incentive Stock

 



--------------------------------------------------------------------------------



 



Purchase Obligation shall remain effective for a period of three months
following termination of employment, but not later than September 25, 2015. In
the event of your death or Disability, the Incentive Stock Purchase Obligation
may be consummated and Shares may be purchased by your personal representative
or representatives, or by the person or persons to whom your rights under the
Incentive Stock Purchase Obligation shall pass by will or by the applicable laws
of descent and distribution.
     4. The Incentive Stock Purchase Obligation is not transferable except by
will or the applicable laws of descent and distribution. Notwithstanding the
foregoing, with the approval of the Compensation Committee, you may transfer the
Incentive Stock Purchase Obligation (i) (A) by gift, for no consideration, or
(B) pursuant to a domestic relations order, in either case, to or for the
benefit of your “Immediate Family” (as defined below), or (ii) to an entity in
which you and/or members of your Immediate Family own more than fifty percent of
the voting interest, in exchange for an interest in that entity, provided that
such transfer is being made for estate, tax and/or personal planning purposes
and will not have adverse tax consequences to the Company and subject to such
limits as the Compensation Committee may establish and the execution of such
documents as the Compensation Committee may require. In such event, the
transferee shall remain subject to all the terms and conditions applicable to
the Incentive Stock Purchase Obligation prior to such transfer. The term
“Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which these persons have
more than fifty percent beneficial interest, and a foundation in which these
persons (or you) control the management of the assets.
     5. In the event of any change in the shares of Common Stock of the Company
as a whole occurring as the result of a stock split, reverse stock split, stock
dividend payable on shares of Common Stock, combination or exchange of shares,
or other extraordinary or unusual event occurring after the date hereof, the
Board of Directors of the Company (the “Board”) shall make appropriate
adjustments in the terms of the Incentive Stock Purchase Obligation to preserve
the economic interest of the grant. Any such adjustments will be made by the
Board, whose determination will be final, binding and conclusive.
     6. The Incentive Stock Purchase Obligation does not confer on you any right
to continue in the employ of the Company or any of its subsidiaries or
affiliates or interfere in any way with the right of the Company or its
subsidiaries or affiliates to terminate the term of your employment.
     7. The Company shall require as a condition to the purchase of any Shares
that you pay to the Company, or make other arrangements regarding the payment
of, any federal state or local taxes required by law to be withheld as a result
of such purchase.
     8. Unless at the time of the purchase of any Shares a registration
statement under the Securities Act of 1933, as amended (the “Act”), is in effect
as to the Shares, the Shares shall be acquired for investment and not for sale
or distribution, and if the Company so requests, upon the

2



--------------------------------------------------------------------------------



 



purchase of any Shares, you agree to execute and deliver to the Company a
reasonable certificate to such effect.
     9. You agree to abide by all of the Company’s policies in effect at the
time you acquire any Shares and thereafter, including the Company’s Insider
Trading Policy, with respect to the ownership and trading of the Company’s
securities.
     10. The Company represents and warrants to you as follows: (i) this
Agreement and the Incentive Stock Purchase Obligation hereunder have been
authorized by all necessary corporate action by the Company and this letter is a
valid and binding Agreement of the Company enforceable against the Company in
accordance with its terms; (ii) the Company will obtain, at its expense, any
regulatory approvals necessary or advisable in connection with the Incentive
Stock Purchase Obligation or the issuance of the Shares; and (iii) the Company
currently has reserved and available, and will continue to have reserved and
available during the term of the Incentive Stock Purchase Obligation, sufficient
authorized and issued shares of its Common Stock for issuance upon purchase by
you hereunder.
     11. Promptly following the date hereof, the Company shall use its best
efforts to file and keep in effect a Registration Statement on Form S-8 or other
applicable form to register under the Act the resale of the Shares purchasable
by you.
     12. This Agreement contains all the understandings between the Company and
you pertaining to the matters referred to herein, and supercedes all
undertakings and agreements, whether oral or in writing, previously entered into
by the Company and you with respect hereto. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing
signed by you and a duly authorized officer of the Company. No waiver by the
Company or you of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law. This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of laws principles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3



--------------------------------------------------------------------------------



 



     Would you kindly evidence your agreement to comply with the provisions
hereof by executing this Agreement in the space provided below.

            Very truly yours,


LADENBURG THALMANN FINANCIAL SERVICES INC.
      By:   /s/ Salvatore Giardina         Salvatore Giardina        Vice
President and Chief Financial Officer     

AGREED TO AND ACCEPTED:
/s/ Steven M. Cohen     
STEVEN M. COHEN

4